

Exhibit 10.92
 


 
February 10, 2009
 
David Cunningham
Chordiant Software, Inc.
20400 Stevens Creek Blvd.
Cupertino, CA 95014


Re:           Separation Agreement
 
Dear David:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Chordiant Software, Inc. (the “Company”) is offering to you to
aid in your employment transition.
 
1. Separation.  Your last day of work with the Company and your employment
termination date will be February 13, 2009 (the “Separation Date”).
 
2. Accrued Salary.  On the Separation Date, the Company will pay you all accrued
salary earned through the Separation Date, subject to standard payroll
deductions and withholdings.  You are entitled to this payment regardless of
whether or not you sign this Agreement.
 
3. Severance Benefits.  If you sign this Agreement and allow the release
contained herein to become effective, then the Company will provide you with the
following severance benefits:
 
a. Severance Payments.  The Company will make severance payments to you in the
form of continuation of your base salary in effect on the Separation Date for a
period of six (6) months following the Separation Date (“the Severance
Payments”).  The Severance Payments will be made on the Company’s ordinary
payroll dates, and will be subject to standard payroll deductions and
withholdings.  The Severance Payments will commence on the first regular payday
following the Effective Date, as defined in paragraph 12 below.  On the first
payroll payday following the Effective Date, the Company will pay you, in a lump
sum, the salary continuation payments that you would have received on or prior
to such date but for the delay in the effectiveness of the release, with the
balance of the cash severance being paid as scheduled.
 
b. Bonus/Commission Severance Payment.  As an additional severance benefit, the
Company will allow you to earn bonuses and commissions under the terms of the
FY2009 Vice President Worldwide Sales Incentive Bonus Plan (the “Plan”) as
though you were an active employee through March 31, 2009 (the “Bonus/Commission
Severance Payments”).
 

 
 
 

--------------------------------------------------------------------------------

 
David Cunningham
February 10, 2009
Page 2 of 5

Any Bonus/Commission Severance Payments shall be subject to standard payroll
deductions and withholdings, and shall be paid to you on the later of: (i) the
date(s) the amount(s) would otherwise be payable under the Plan; or (ii) within
seven (7) days after the Effective Date.  You will not earn, be deemed to have
earned or be eligible to earn any bonuses or commissions under the Plan after
March 31, 2009.
 
c. Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense.  Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish.  If you timely elect continued coverage under COBRA, the Company, as part
of this Agreement and as an additional severance benefit, will pay your COBRA
premiums for six (6) months following the Separation Date (“COBRA Premiums”).
 
4. Equity. You were granted certain equity interests in the Company’s common
stock.  Under the terms of the governing documents, vesting of those equity
interests will cease as of the Separation Date, and your rights to exercise your
vested equity interests will be as set forth in the governing plan documents.
 
5. Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.
 
6. Expense Reimbursements.  You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.
 
7. Return of Company Property.  By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers, blackberry devices
and cell phones), credit cards, entry cards, identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).
 
8. Proprietary Information Obligations.  Both during and after your employment
you acknowledge your continuing obligations under your Employee Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.
 
9. Nondisparagement.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation;
 

 
 
 

--------------------------------------------------------------------------------

 
David Cunningham
February 10, 2009
Page 3 of 5

provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process.
 
10. Release of Claims.  In exchange for the severance benefits set forth in
paragraph 3 and other consideration provided to you by this Agreement that you
are not otherwise entitled to receive, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement.  This general release includes, but is not limited
to:  (1) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (2) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended).
 
11. Exceptions.  You are not releasing any claim that cannot be waived under
applicable state or federal law.  You are not releasing any rights that you have
to be indemnified (including any right to reimbursement of expenses) arising
under applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between you
and the Company, or any directors’ and officers’ liability insurance policy of
the Company.  Nothing in this Agreement shall prevent you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that you acknowledge and agree that you
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein.  Nothing in this
Agreement shall prevent you from challenging the validity of the release in a
legal or administrative proceeding.
 
12. ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”).  You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled.  You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:  (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke it, with
such revocation to be effective only
 

 
 
 

--------------------------------------------------------------------------------

 
David Cunningham
February 10, 2009
Page 4 of 5

if you deliver written notice of revocation to the Company within the seven
(7)-day period; and (e) the ADEA Waiver will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after you sign this Agreement (“Effective Date”).  Nevertheless, your
general release of claims, except for the ADEA Waiver, is effective immediately,
and not revocable.
 
13. Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
 
14. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
 
15. General.  This Agreement including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.
 

 
 
 

--------------------------------------------------------------------------------

 
David Cunningham
February 10, 2009
Page 5 of 5

If this Agreement is acceptable to you, please sign below and return the
original to me.
 
I wish you good luck in your future endeavors.
 
Sincerely,
 


 
Chordiant Software, Inc.
 
By:
/s/ Steven R. Springsteel
   
Steven R. Springsteel
   
Chairman, Chief Executive Officer and President





Agreed:
 
/s/ David Cunningham
 

David Cunningham
 
 
Feb. 13, 2009
 

Date





 
 
 

--------------------------------------------------------------------------------

 
